DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/27/21, with respect to claims 1, 3-4, 7-12, 18-19, 23, 26, 36-37, 40-41, 52, 54 and 75 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 7-12, 18-19, 23, 26, 36-37, 40-41, 52, 54 and 75 has been withdrawn. 


Allowable Subject Matter
Claims 1, 3-4, 7-12, 18-19, 23, 26, 36-37, 40-41, 52, 54 and 75 are allowed.
The following is an examiner’s statement of reasons for allowance: Ledingham, I. Me A, T.l. McBride, J. R. Parratt, and J. P. Vance. "The effect of hypercapnia on myocardial blood flow and metabolism." The Journal of physiology 210, no. 1 (1970): 87-105 (Ledingham); U. S. Publication No. 2003/0017612 to Gerber; and U. S. Publication No. 2014/0053837 to Klein none of the prior art alone or in combination teaches the limitations of the independent claim specifically “imaging the heart during a period in which the at least one increase in PaCO2 is measurable, to produce imaging data indicative of a cardiovascular-disease-associated vasoreactive response in at least one coronary blood vessel or region of the heart, wherein the at least one increase in the PaCO2 is sufficient for inducing a vasoreactive response with a myocardial blood flow during the increased PaCO2 that is about 2.3 times, or more than 2 times, as high as a myocardial blood flow before the at least one increase in PaCO2”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793